Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 09/13/2021 has been entered.

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Remarks
Claims 1, 3-6, and 8-20 have been examined and rejected. This Office action is responsive to the RCE filed on 09/13/2021, which has been entered in the above identified application.

Claim Rejections - 35 USC § 101
35 U.S.C. 101 reads as follows:
Whoever invents or discovers any new and useful process, machine, manufacture, or composition of matter, or any new and useful improvement thereof, may obtain a patent therefor, subject to the conditions and requirements of this title.

The independent claims 1, 6, and 20 have been amended. The rejections are withdrawn.

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claim 3 is rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claim 3 recites “the predetermined direction is: a first direction, which is a direction from the prompting page to the desktop; or, a second direction, which is a direction from the desktop to the prompting page”, wherein the meaning of the claim elements “a first direction, which is a direction from the prompting page to the desktop” and “a second direction, which is a direction from the desktop to the prompting page” are vague and indefinite as to which direction it refers to. Based on specification [0060], in response to the user input operation (such as a swipe gesture) to switch from the current desktop display screen to the prompting page, the prompting page with the prompting message is displayed, and if the mark is an arrow, the direction is the direction that the arrow is pointing to. Thus the direction is the direction of the input gesture such as the swiping gesture direction, or a specific symbol (arrow) pointing direction. Since the relationship between “the prompting page” and “the desktop” are two separate screens or windows, it is inappropriate to describe a “direction” relationship of two displayed windows, even when the two displayed windows are 
For examination purpose, examiner considers the element as a dynamic prompt with the arrow direction pointing toward a user input operation direction.


Claim Rejections - 35 U.S.C. § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102 of this title, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains.  Patentability shall not be negated by the manner in which the invention was made.


Claims 1, 3-6, and 8-13, 16-20 are rejected under AIA  35 U.S.C §103 as being unpatentable over Cranfill et al. (S 20130332886 A1, hereinafter Cranfill) in view of Chen et al. (US 20200371667 A1, hereinafter Chen, PCT filed date 11/21/2017).

As to independent claims 1, 6, and 20, Cranfill teaches a method for displaying a prompting message (paragraph [0013], FIG. 3 depicts a simplified flowchart of a method for displaying and removing a visual indicator according to some embodiments;  paragraph [0021], a visual indicator may be displayed on an icon for an application after the application is installed on a portable electronic device; the visual indicator on the icon is the prompting message), comprising: 
upon there is a prompting message to be displayed, dynamically displaying a first mark on a desktop (paragraph [0092], The recently installed applications may have a visual indication that visually distinguishes recently installed applications from applications that are not recently installed. An exemplary visual indicator 75 is shown as a "new" sash; paragraph [0115], the visual appearance of one or more of the page indicators 802 may be modified to indicate that a page has an icon for a recently downloaded application on the page. For example, in FIG. 8A, the left most page indicator may be a "star" shape (not shown) to indicate that the page shown contains an icon for a recently installed application (e.g., Find iPhone icon 80) displayed on user interface 800; the left most page indicator is the first mark); 
after an input operation for the first mark is detected, switching the desktop to a prompting page (Fig. 8A is the prompting page, with icon 80 “new” message; paragraph [0119], The middle circle of the page indicator dots 802 is open, reflecting the active page. In some implementations, a swiping or dragging gesture towards the left of the display 102 returns the user to the display illustrated within FIG. 8A; the swiping gesture toward the left is an input operation to navigation the screen to the first page screen); and
displaying the prompting message on the prompting page (paragraph [00115], in FIG. 8A,(paragraph [0092], The recently installed applications may have a visual indication that visually distinguishes recently installed applications from applications that are not recently installed. An exemplary visual indicator 75 is shown as a "new" sash).
(paragraph [0115], Examples of changing the visual appearance of the a page indicator include, but are not limited to: modifying the color, opacity, or saturation of the page dot; scaling the size of the page indicator; animating the page indicator (e.g., flashing, blinking, glowing, bouncing, vibrating, etc.); modifying the shape of the page indicator; adding text to the page indicator; or otherwise modifying the visual appearance of the page indicator): 
making a shape change to a display length of the first mark on the desktop (paragraph [0115], the left most page indicator may be a "star" shape (not shown) to indicate that the page shown contains an icon for a recently installed application; the page dot changes to “star” shape is first mark with changed shape).
Cranfill does not teach:
making an extension and contraction change to a display length of the first mark on the desktop in a predetermined direction.
Chen teaches:
making an extension and contraction change to a display length of the first mark on the desktop in a predetermined direction (paragraph [0284], as shown in FIG. 4A-1 and FIG. 4A-2, to further enhance the prompt performance, the display 160 may further display, between a location of an associated application and the "WeChat" application icon 201, a prompt symbol used to indicate a sliding direction, for example, the dynamic arrow 205; the dynamic arrow 205 is the first mark, the sliding direction change makes an extension and contraction change).
Since Cranfill teaches a method of displaying a prompting message, it would have been obvious to one of ordinary skill in the art before the effective filing date of the a prompt symbol used to indicate a sliding direction (Chen, paragraph [00284]).

As to dependent claim 3, the rejection of claim 1 is incorporated. Chen teaches the method of claim 1, wherein the predetermined direction is: 
a first direction, which is a direction from the prompting page to the desktop; or, 
a second direction, which is a direction from the desktop to the prompting page (paragraph [0284], as shown in FIG. 4A-1 and FIG. 4A-2, to further enhance the prompt performance, the display 160 may further display, between a location of an associated application and the "WeChat" application icon 201, a prompt symbol used to indicate a sliding direction, for example, the dynamic arrow 205; the dynamic arrow 205 is the first mark; an associated application is the prompting page).
	
As to dependent claim 4, the rejection of claim 3 is incorporated. Chen teaches the method of claim 3, wherein, when the extension and contraction change is made to the first mark in the first direction, the first mark is displayed at an edge position of the desktop or in a middle region of the desktop (Fig. 4B, paragraph [0284], the dynamic arrow 205 is the first mark; 205 is in the middle of the desktop).

As to dependent claims 5, and 8, the rejection of claim 1 is incorporated. Cranfill teaches the method of claim 1, further comprising: upon there is prompting message to be displayed, statically displaying a second mark on the desktop (paragraph [0115], the visual appearance of one or more of the page indicators 802 may be modified to indicate that a page has an icon for a recently downloaded application on the page. For example, in FIG. 8A, the left most page indicator may be a "star" shape (not shown) to indicate that the page shown contains an icon for a recently installed application (e.g., Find iPhone icon 80) displayed on user interface 800; the regular paging dot is the second mark).

As to dependent claim 9, the rejection of claim 6 is incorporated. Cranfill teaches the device of claim 6, wherein the prompting message comprises prompting messages for one or more applications (paragraph [0094], the visual indicator may be a "new" sash associated with a new application or a recently installed application).

As to dependent claim 10, the rejection of claim 6 is incorporated. Cranfill teaches the device of any one of claim 6, wherein the processor is further configured to: 
upon a state of dynamically displaying the first mark meets a dynamic display stopping condition under a screen control strategy, control stopping of dynamical displaying of the first mark (paragraph [0093], one difference is that that the "new" sash (i.e., the visual indicator) has been removed from application 72'. The visual indicator may be removed after a remove visual indicator event (step 310) in FIG. 3.).

As to dependent claim 11, the rejection of claim 6 is incorporated. Cranfill teaches the device of any one of claim 6, wherein the processor is further configured to: upon a state of dynamically displaying the first mark meets a dynamic display stopping condition under a screen control strategy, control stopping of dynamical displaying of the first mark (paragraph [0093], one difference is that that the "new" sash (i.e., the visual indicator) has been removed from application 72'. The visual indicator may be removed after a remove visual indicator event (step 310) in FIG. 3.).

As to dependent claim 12, the rejection of claim 8 is incorporated. Cranfill teaches the device of any one of claim 8, wherein the processor is further configured to: upon a state of dynamically displaying the first mark meets a dynamic display stopping condition under a screen control strategy, control stopping of dynamical displaying of the first mark (paragraph [0093], one difference is that that the "new" sash (i.e., the visual indicator) has been removed from application 72'. The visual indicator may be removed after a remove visual indicator event (step 310) in FIG. 3).

As to dependent claim 13, the rejection of claim 9 is incorporated. Cranfill teaches the device of any one of claim 9, wherein the processor is further configured to: upon a state of dynamically displaying the first mark meets a dynamic display stopping condition under a screen control strategy, control stopping of dynamical displaying of the first mark (paragraph [0093], one difference is that that the "new" sash (i.e., the visual indicator) has been removed from application 72'. The visual indicator may be removed after a remove visual indicator event (step 310) in FIG. 3).

As to dependent claim 16, the rejection of claim 6 is incorporated. Cranfill teaches the device of claim 6, wherein the processor is further configured to: upon an event to be processed or a service situation update meeting a screen control strategy is detected, generate the prompting message to be displayed (paragraph [0057], FIG. 6A illustrates an example user interface that is entered (e.g., from the screen in FIG. 5D) when the user of the smartphone selects (e.g., by tapping) interactive element 510; Fig. 6A is the prompting page; the first mark is the interactive element 510).

As to dependent claim 17, the rejection of claim 7 is incorporated. Cranfill teaches the device of claim 7, wherein the processor is further configured to: upon an event to be processed or a service situation update meeting a screen control strategy is detected, generate the prompting message to be displayed (Fig. 8A is the prompting page, with icon 80 “new” message; paragraph [0119], The middle circle of the page indicator dots 802 is open, reflecting the active page. In some implementations, a swiping or dragging gesture towards the left of the display 102 returns the user to the display illustrated within FIG. 8A; the swiping gesture toward the left is an input operation to navigation the screen to the first page screen with the installed new application message).

As to dependent claim 18, the rejection of claim 8 is incorporated. Cranfill teaches the device of claim 8, wherein the processor is further configured to: upon an event to be (Fig. 8A is the prompting page, with icon 80 “new” message; paragraph [0119], The middle circle of the page indicator dots 802 is open, reflecting the active page. In some implementations, a swiping or dragging gesture towards the left of the display 102 returns the user to the display illustrated within FIG. 8A; the swiping gesture toward the left is an input operation to navigation the screen to the first page screen with the installed new application message).

As to dependent claim 19, Cranfill teaches a method for displaying a prompting mobile phone implementing the method of claim 1 (paragraph [0013], FIG. 3 depicts a simplified flowchart of a method for displaying and removing a visual indicator according to some embodiments;  paragraph [0021], a visual indicator may be displayed on an icon for an application after the application is installed on a portable electronic device; the visual indicator on the icon is the prompting message), wherein the mobile phone comprises a display screen configured to display the prompting message on the prompting page to be viewable to a user without switching to each application, thereby simplifying user operation (paragraph [0092], The recently installed applications may have a visual indication that visually distinguishes recently installed applications from applications that are not recently installed. An exemplary visual indicator 75 is shown as a "new" sash; the prompting “new” message is displayed on the application icon); and wherein the mobile phone is configured to notify the user of the prompting message by displaying the first mark on the desktop without user intervention (paragraph [0115], the visual appearance of one or more of the page indicators 802 may be modified to indicate that a page has an icon for a recently downloaded application on the page. For example, in FIG. 8A, the left most page indicator may be a "star" shape (not shown) to indicate that the page shown contains an icon for a recently installed application (e.g., Find iPhone icon 80) displayed on user interface 800; the new application message is displayed without user intervention).

Claims 14-15 are rejected under AIA  35 U.S.C §103 as being unpatentable over Cranfill et al. (S 20130332886 A1, hereinafter Cranfill) in view of Chen et al. (US 20200371667 A1, hereinafter Chen, PCT filed date 11/21/2017) and in view of Flynn et al. (US 20140149884 A1, hereinafter Flynn).

As to dependent claim 14, the rejection of claim 10 is incorporated. Cranfill teaches the device of claim 10, wherein the processor is configured to, upon there is the prompting message to be displayed, control dynamical displaying of the first mark on the desktop (paragraph [0092], The recently installed applications may have a visual indication that visually distinguishes recently installed applications from applications that are not recently installed. An exemplary visual indicator 75 is shown as a "new" sash).
	Cranfill/Chen does not teach:
displaying of the first mark on the desktop at an interval of a preset duration according to a dynamic display triggering condition under the screen control strategy.
Flynn teaches:
displaying of the first mark on the desktop at an interval of a preset duration according to a dynamic display triggering condition under the screen control strategy (paragraph [0049], The interactive element may be displayed to the user within a pre-determined amount of time after the computing device receives the indication of information (e.g., within ten minutes, five minutes, one minute, thirty seconds, ten seconds, or real-time), and this pre-determined amount of time may, for example, depend on the type of information to be indicated (e.g., the type of message received), or the status of the computing device (e.g., online or in sleep mode); to display the interactive element which is the first mark within a period of time is the screen control strategy).
Since Cranfill/Chen teaches a method of displaying a prompting message, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to incorporate displaying of the first mark on the desktop at an interval of a preset duration according to a dynamic display triggering condition under the screen control strategy, as taught by Flynn, as the prior arts are in the same application field of user interface displaying notification icons in the user interface, and Flynn further teaches displaying a mark within a predetermined amount of time. By incorporating Flynn into Cranfill/Chen would expand the utility of Cranfill/Chen’s system by allowing the interactive element may be displayed to the user within a pre-determined amount of time (Flynn, paragraph [0049]).

As to dependent claim 15, the rejection of claim 11 is incorporated. Cranfill teaches the device of claim 11, wherein the processor is configured to, upon there is the prompting message to be displayed, control dynamical displaying of the first mark on the desktop (paragraph [0092], The recently installed applications may have a visual indication that visually distinguishes recently installed applications from applications that are not recently installed. An exemplary visual indicator 75 is shown as a "new" sash).
	Cranfill/Chen does not teach:
displaying of the first mark on the desktop at an interval of a preset duration according to a dynamic display triggering condition under the screen control strategy.
Flynn teaches:
displaying of the first mark on the desktop at an interval of a preset duration according to a dynamic display triggering condition under the screen control strategy (paragraph [0049], The interactive element may be displayed to the user within a pre-determined amount of time after the computing device receives the indication of information (e.g., within ten minutes, five minutes, one minute, thirty seconds, ten seconds, or real-time), and this pre-determined amount of time may, for example, depend on the type of information to be indicated (e.g., the type of message received), or the status of the computing device (e.g., online or in sleep mode); to display the interactive element which is the first mark within a period of time is the screen control strategy).
Since Cranfill/Chen teaches a method of displaying a prompting message, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to incorporate displaying of the first mark on the desktop at an interval of a preset duration according to a dynamic display triggering condition under the screen control strategy, as taught by Flynn, as the prior arts are in the same application field of user interface displaying notification icons in the user interface, and Flynn further teaches displaying a mark within a predetermined amount of time. By the interactive element may be displayed to the user within a pre-determined amount of time (Flynn, paragraph [0049]).

Response to Arguments
	The Examiner acknowledges the Applicant’s amendments to claims 1, 3, 6, and 11, cancellation of claims 2, and 7.
	Regarding amended claims, applicant’s prior art argument have been fully considered but are moot in view of the new grounds of rejection presented above.

Conclusion

Any inquiry concerning this communication or earlier communications from the examiner should be directed to QI WAN whose telephone number is (571)272-6445.  The examiner can normally be reached on Work from 7am-4:30pm Monday to Thursday, 1st Friday 7am-4pm.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Jennifer Welch can be reached on (571)272-7212.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/Q.W/Examiner, Art Unit 2143                                                                                                                                                                                                        
/JENNIFER N WELCH/Supervisory Patent Examiner, Art Unit 2143